DETAILED ACTION
Response to Amendment
The Amendment filed 30 September 2021 has been entered. Claims 1, 3-12, and 14-24 remain pending in the application.
Response to Arguments
Applicant’s arguments filed 30 September 2021 have been fully considered and are rendered moot in view of the new ground(s) of rejection necessitated by amendment.
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 13 January 2022 has/have been considered by the examiner (see attached PTO-1449).
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Amended Claim 23 recites “means for decoding . . . a filter set index. . .” and “means for decoding . . . a filter index. . . .” The limitations have been interpreted to cover the corresponding structure described in the Specification that achieves the claimed functions, and equivalents thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 11-12, 14-15, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Taquet et al., WO 2020/182620 A1, hereby Taquet. Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
Taquet discloses the invention substantially as claimed. Regarding Claims 1, 12, and 23-24, Taquet discloses a method of decoding video data, an apparatus configured to decode video data, and a non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors of a device configured to decode video data (Figs. 1, 11, and 13-14, disclosing the structural features of a decoder; Figs. 5-6, 16-b, and 16-c), comprising:
“receiving multiple adaptive loop filter sets in an adaptation parameter set associated with the video data (Fig. 16-b, disclosing sets of filter coefficients for luma, and further disclosing a number of alternative filter sets for luma, from the APS (pages 87-88, Table 1); Figs. 5-6; see also Fig. 16-c; see also Figs. 1, 11, and 13-14); 
decoding, for a luma coding tree block of the video data (Figs. 5-6; page 52, last paragraph through the top of page 53, disclosing luma and chroma CTB; pages 88-91, Table 3; see also pages 94-95, Table 4), a filter set index that indicates a particular adaptive loop filter set of the multiple adaptive loop filter sets in the adaptation parameter set (Fig. 5, elements 502-505, and Fig. 6, elements 603-605; Fig. 16-b, disclosing sets of filter coefficients for luma, disclosing a number of alternative filter sets for luma, and further disclosing each set is identified by a filter index, from the APS; ; 
decoding, for the luma coding tree block (Figs. 5-6; page 52, last paragraph through the top of page 53, disclosing luma and chroma CTB; pages 88-91, Table 3; see also pages 94-95, Table 4), a filter index that indicates a particular adaptive loop filter from the particular adaptive loop filter set (Fig. 5, elements 502-505, and Fig. 6, elements 603-606, disclosing obtaining a particular filter index and associated luma filter; Fig. 16-b, disclosing sets of filter coefficients for luma, disclosing a number of alternative filter sets for luma, and further disclosing each set is identified by a filter index, from the APS; Fig. 7-e, disclosing signaling for two filter set alternatives; pages 88-91, Table 3; see also pages 94-95, Table 4; see also Fig. 16-c; see also Figs. 1, 11, and 13-14); and 
applying the particular adaptive loop filter to the luma coding tree block of the video data (Fig. 5, elements 502-505, and Fig. 6, elements 603-606, disclosing obtaining a particular filter index and associated luma filter; Fig. 16-b, disclosing sets of filter coefficients for luma, disclosing a number of alternative filter sets for luma, and further disclosing each set is identified by a filter index, from the APS; Fig. 7-e, disclosing signaling for two filter set alternatives; pages 88-91, Table 3; see also pages 94-95, Table 4; see also Fig. 16-c; Figs. 1, 11, and 13-14, disclosing the structural features of a decoder, and further including application of ALF (see Fig. 1, element 104)).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Taquet to modify decoding of a particular adaptive loop filter with an associated index to utilize multiple adaptive loop filter sets with associated indices, as in Embodiments 1 and 2. The motivation for doing so would have been to create the advantage of providing for more coding efficiency and offer more flexibility to the encoding/decoding devices (see Taquet, Figs. 5-6, 7-e, 16-b, and 16-c, and page 2).
Regarding Claims 3 and 14, Taquet discloses:
“decoding, for the luma coding tree block of the video data, an adaptation parameter set index that indicates the adaptation parameter set (pages 87-88, Table 1, disclosing an adaptation_parameter_set_id; see also Figs. 5-6, 16-b, and 16-c).”
Regarding Claims 4 and 15, Taquet discloses:
“wherein the multiple adaptive loop filter sets include multiple adaptive loop filter sets for luma components of the video data and multiple adaptive loop filter sets for chroma components of the video data (Fig. 5, elements 502-505, and Fig. 6, elements 603-605 and 609-615; Fig. 16-b, disclosing sets of filter coefficients for luma, disclosing a number of alternative filter sets for luma and chroma, and further disclosing each set is identified by a filter index, from the APS; Fig. 7-e, disclosing signaling for two filter set alternatives; pages 88-91, Table 3; see also pages 94-95, Table 4; see also Fig. 16-c; see also Figs. 1, 11, and 13-14).”
The motivation that was utilized in Claims 1, 12, and 23-24 applies equally as well to Claims 4 and 15.
Regarding Claims 11 and 22, Taquet discloses:
“displaying the video data (Fig. 1, element 105; Fig. 11, element 9569; Fig. 13, element 9309; Fig. 14, element 9470).”
Claim Rejections - 35 USC § 103
Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Taquet, in view of Du et al., US Patent Application Publication No.: 2021/0195182 A1 (Please note the Provisional Application No.: 62/953,458), hereby Du.
Regarding Claims 5 and 16, Taquet discloses:
“wherein the multiple adaptive loop filter sets include multiple . . . adaptive loop filter sets for Cb components of the video data and multiple . . . adaptive loop filter sets for Cr components of the video data (Fig. 5, elements 502-505, and Fig. 6, elements 603-605 and 609-615; Fig. 16-b, disclosing sets of filter coefficients for luma, disclosing a number of alternative filter sets for luma and chroma, and further disclosing each set is identified by a filter index, from the APS; Fig. 7-e, disclosing signaling for two filter set alternatives; pages 88-91, Table 3; see also pages 94-95, Table 4; see also Fig. 16-c; see also Figs. 1, 11, and 13-14).”
The motivation that was utilized in Claims 1, 12, and 23-24 applies equally as well here.
However, although Taquet does not expressly disclose multiple cross-component adaptive loop filter sets for Cb and Cr components, Du does expressly disclose the following:
“wherein the multiple adaptive loop filter sets include multiple cross-component adaptive loop filter sets for Cb components of the video data and multiple cross-component adaptive loop filter sets for Cr components of the video data (Figs. 4A-4B, and paragraph [0062], disclosing cross-component adaptive loop filtering (CC-ALF), in which for an APS, up to 25 sets of luma filter coefficients and up to 8 sets of chroma filter coefficients can be signaled, and further visually disclosing CC-ALF Cb and CC-ALF Cr in Fig. 4A (overall recognized as the claimed multiple cross-component adaptive loop filter sets for CB and Cr)).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Taquet and Du (hereby Taquet-Du), to modify the decoding method, apparatus, and non-transitory computer-readable storage medium of Taquet to use multiple cross-component adaptive loop filter sets for Cb and Cr components as in Du. The motivation for doing so would have been to create the advantage of using the sample values of one component to refine another component while also reducing the bits overhead (see Du, Figs. 4A-4B, and paragraphs [0005] and [0062]).
Regarding Claims 6 and 17, Taquet-Du discloses:
“decoding (Taquet, Fig. 5, elements 502-505, and Fig. 6, elements 603-605 and 609-615; Fig. 16-b, disclosing sets of filter coefficients for luma, disclosing a number of alternative filter sets for luma and chroma, and further disclosing each set is identified by a filter index, from the APS; Fig. 7-e, disclosing signaling for two filter set alternatives; pages 88-91, Table 3; see also pages 94-95, Table 4; see also Fig. 16-c; see also Figs. 1, 11, and 13-14) a first syntax element that indicates a number of adaptive loop filter sets in the adaptation parameter set for luma components of the video data (Du, Figs. 4A-4B, and paragraph [0062], disclosing cross-component adaptive loop filtering (CC-ALF), in which for an APS, up to 25 sets of luma filter coefficients and up to 8 sets of chroma filter coefficients can be signaled, and further visually disclosing CC-ALF Cb and CC-ALF Cr in Fig. 4A); and 
decoding (Taquet, Fig. 5, elements 502-505, and Fig. 6, elements 603-605 and 609-615; Fig. 16-b, disclosing sets of filter coefficients for luma, disclosing a number of alternative filter sets for luma and chroma, and further disclosing each set is identified by a filter index, from the APS; Fig. 7-e, disclosing signaling for two filter set alternatives; pages 88-91, Table 3; see also pages 94-95, Table 4;  a second syntax element that indicates a number of adaptive loop filter sets in the adaptation parameter set for chroma components of the video data (Du, Figs. 4A-4B, and paragraph [0062], disclosing cross-component adaptive loop filtering (CC-ALF), in which for an APS, up to 25 sets of luma filter coefficients and up to 8 sets of chroma filter coefficients can be signaled, and further visually disclosing CC-ALF Cb and CC-ALF Cr in Fig. 4A).”
The motivation that was utilized in Claims 1, 12, and 23-24 applies equally as well here.
Furthermore, accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Taquet-Du, to modify the decoding method, apparatus, and non-transitory computer-readable storage medium of Taquet to use the claimed first and second syntax elements that each indicate a number of adaptive loop filter sets in the adaptation parameter for luma and chroma components, respectively as in Du. The motivation for doing so would have been to create the advantage of using the sample values of one component to refine another component while also reducing the bits overhead and the needed storage space and/or transmission bandwidth (see Du, Figs. 4A-4B, and paragraphs [0005] and [0062]).
Claim Rejections - 35 USC § 103
Claims 7-10 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Taquet, in view of Lim et al., WO 2020/256413 A1 (English Translation provided cited in PTO-892), hereby Lim.
Regarding Claims 7 and 18, Taquet discloses:
“decoding a clipping . . . that is applicable for all adaptive loop filter sets of the multiple adaptive loop filter sets for luma components; and decoding a clipping . . . that is applicable for all adaptive loop filter sets of the multiple adaptive loop filter sets for chroma components (Fig. 5, elements 511-512; page 82, specifically, the second full paragraph, disclosing “the variants for limiting the memory for storing clipping values as described with Figure 5 can readily be combined with alternative filters sets for which limits are imposed on the maximum numbers of filters (for one set such as the largest set or when the sets all have equal numbers; or for all the sets collectively; or for each individual set)”; Fig. 5, elements 502-505, and Fig. 6, elements 603-605 and 609-615; Fig. 16-b, disclosing sets of filter coefficients for luma, disclosing a number of alternative filter sets for luma and chroma, and further disclosing each set is identified by a filter index, from the APS; Fig. 7-e, disclosing .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Taquet to modify decoding of a particular adaptive loop filter with the claimed clipping values that are applicable to multiple adaptive loop filter sets for luma and chroma, as in Embodiments 1 and 2. The motivation for doing so would have been to create the advantage of limiting the memory of storing the clipping values (see Taquet, Fig. 5, elements 511-512; page 82).
However, although Taquet generally discloses clipping values and does not expressly disclose the claimed clipping flag, Lim does expressly disclose the following:
“decoding a clipping flag that is applicable for all adaptive loop filter sets of the multiple adaptive loop filter . . . for luma components; and decoding a clipping flag that is applicable for all adaptive loop filter . . . of the multiple adaptive loop filter sets for chroma components (paragraphs [908]-[910], [995]-[997], and [1064]-[1067], disclosing utilizing an alf_luma_clip_flag and an alf_chroma_clip_flag, and further disclosing utilizing an alf_clip_flag used in place of the alf_luma_clip_flag and alf_chroma_clip_flag to minimize redundant signaling, in which only one syntax element can indicate both of whether linear adaptive intra-loop filter is performed on the luminance component and whether linear adaptive intra-loop filtering is performed on the chrominance component).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Taquet and Lim (hereby Taquet-Lim), to modify the decoding method, apparatus, and non-transitory computer-readable storage medium of Taquet to use the claimed clipping flag as in Lim. The motivation for doing so would have been to create the advantage of minimizing redundant signaling, in which only one syntax element can indicate both of whether linear adaptive intra-loop filter is performed on the luminance component and whether linear adaptive intra-loop filtering is performed on the chrominance component (see Lim, paragraphs [908]-[910], [995]-[997], and [1064]-[1067]).
Regarding Claims 8 and 19, Taquet-Lim discloses:
“decoding a respective clipping flag for each adaptive loop filter (Lim, paragraphs [908]-[910] and [995]-[997], disclosing utilizing an alf_luma_clip_flag and an alf_chroma_clip_flag) set of the multiple adaptive loop filter sets for luma components (Taquet, Fig. 5, elements 511-512; page 82, specifically, the second full paragraph, disclosing “the variants for limiting the memory for storing clipping values as described with Figure 5 can readily be combined with alternative filters sets for which limits are imposed on the maximum numbers of filters (for one set such as the largest set or when the sets all have equal numbers; or for all the sets collectively; or for each individual set)”; Fig. 5, elements 502-505, and Fig. 6, elements 603-605 and 609-615; Fig. 16-b, disclosing sets of filter coefficients for luma, disclosing a number of alternative filter sets for luma and chroma, and further disclosing each set is identified by a filter index, from the APS; Fig. 7-e, disclosing signaling for two filter set alternatives; pages 88-91, Table 3; see also pages 94-95, Table 4; see also Fig. 16-c; see also Figs. 1, 11, and 13-14); and decoding a respective clipping flag for each adaptive loop filter (Lim, paragraphs [908]-[910] and [995]-[997], disclosing utilizing an alf_luma_clip_flag and an alf_chroma_clip_flag)  set of the multiple adaptive loop filter sets for chroma components (Taquet, Fig. 5, elements 511-512; page 82, specifically, the second full paragraph, disclosing “the variants for limiting the memory for storing clipping values as described with Figure 5 can readily be combined with alternative filters sets for which limits are imposed on the maximum numbers of filters (for one set such as the largest set or when the sets all have equal numbers; or for all the sets collectively; or for each individual set)”; Fig. 5, elements 502-505, and Fig. 6, elements 603-605 and 609-615; Fig. 16-b, disclosing sets of filter coefficients for luma, disclosing a number of alternative filter sets for luma and chroma, and further disclosing each set is identified by a filter index, from the APS; Fig. 7-e, disclosing signaling for two filter set alternatives; pages 88-91, Table 3; see also pages 94-95, Table 4; see also Fig. 16-c; see also Figs. 1, 11, and 13-14).”
The motivation that was utilized in Claims 7 and 18 apply equally as well here.
Furthermore, accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Taquet-Lim, to modify the decoding method, apparatus, and non-transitory computer-readable storage medium of Taquet to use the claimed clipping flag as in Lim. The motivation for doing so would have been to create the advantage of clearly identifying a specific type of filtering to be applied for luma and chroma components (see Lim, paragraphs [908]-[910] and [995]-[997]).
Taquet-Lim discloses:
“decoding, at a picture header, one or more syntax elements that indicate (Lim, paragraphs [803], [810], [869], [876], [878]-[879], and [1414], disclosing the adaptation parameter set identifier may be included in the header of the picture, in which a syntax element for adaptive intra-loop filtering (for luma and chroma) may be signaled in a picture header) which adaptive loop filter sets of the multiple adaptive loop filter sets are available for a picture of the video data (Taquet, Fig. 5, elements 502-505, and Fig. 6, elements 603-606, disclosing obtaining a particular filter index and associated luma filter; Fig. 16-b, disclosing sets of filter coefficients for luma, disclosing a number of alternative filter sets for luma, and further disclosing each set is identified by a filter index, from the APS; Fig. 7-e, disclosing signaling for two filter set alternatives; pages 88-91, Table 3; see also pages 94-95, Table 4; see also Fig. 16-c; Figs. 1, 11, and 13-14, disclosing the structural features of a decoder, and further including application of ALF (see Fig. 1, element 104)); and 
applying the indicated (Lim, paragraphs [803], [810], [869], [876], [878]-[879], and [1414], disclosing the adaptation parameter set identifier may be included in the header of the picture, in which a syntax element for adaptive intra-loop filtering (for luma and chroma) may be signaled in a picture header) adaptive loop filter sets to the picture of the video data (Taquet, Fig. 5, elements 502-505, and Fig. 6, elements 603-606, disclosing obtaining a particular filter index and associated luma filter; Fig. 16-b, disclosing sets of filter coefficients for luma, disclosing a number of alternative filter sets for luma, and further disclosing each set is identified by a filter index, from the APS; Fig. 7-e, disclosing signaling for two filter set alternatives; pages 88-91, Table 3; see also pages 94-95, Table 4; see also Fig. 16-c; Figs. 1, 11, and 13-14, disclosing the structural features of a decoder, and further including application of ALF (see Fig. 1, element 104)).”
The motivation that was utilized in Claims 1, 12, and 23-24 applies equally as well here.
Furthermore, accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Taquet-Lim, to modify the decoding method, apparatus, and non-transitory computer-readable storage medium of Taquet to use a picture header indication as in Lim. The motivation for doing so would have been to create the advantage of not only reducing Lim, paragraphs [47] and [49]).
Regarding Claims 10 and 21, Taquet-Lim discloses:
“decoding, at a sub-picture header, one or more syntax elements that indicate (Lim, paragraphs [803]-[804], [811], [866], [869], [876], [878]-[879], and [1414], disclosing the adaptation parameter set identifier may be included in the header of the subpicture, in which a syntax element for adaptive intra-loop filtering (for luma and chroma) may be signaled in a picture header, a slice header, and the like (i.e., including a subpicture header)) which adaptive loop filter sets of the multiple adaptive loop filter sets are available (Taquet, Fig. 5, elements 502-505, and Fig. 6, elements 603-606, disclosing obtaining a particular filter index and associated luma filter; Fig. 16-b, disclosing sets of filter coefficients for luma, disclosing a number of alternative filter sets for luma, and further disclosing each set is identified by a filter index, from the APS; Fig. 7-e, disclosing signaling for two filter set alternatives; pages 88-91, Table 3; see also pages 94-95, Table 4; see also Fig. 16-c; Figs. 1, 11, and 13-14, disclosing the structural features of a decoder, and further including application of ALF (see Fig. 1, element 104)) for a sub-picture of the video data, wherein the sub-picture includes a sub-picture, a slice, a tile, a tile group, or a brick of the video data (Lim, paragraphs [803]-[804], [811], [866], [869], [876], [878]-[879], and [1414], disclosing the adaptation parameter set identifier may be included in the header of the subpicture, in which a syntax element for adaptive intra-loop filtering (for luma and chroma) may be signaled in a picture header, a slice header, and the like (i.e., including a subpicture header); paragraph [816], disclosing the sub-picture may be divided into one or more tile rows and one or more tile columns within the picture, and the sub-picture is a region having a rectangular/square shape within the picture, and may include one or more CTUs); and 
applying the indicated (Lim, paragraphs [803]-[804], [811], [866], [869], [876], [878]-[879], and [1414], disclosing the adaptation parameter set identifier may be included in the header of the subpicture, in which a syntax element for adaptive intra-loop filtering (for luma and chroma) may be signaled in a picture header, a slice header, and the like (i.e., including a subpicture header)) adaptive loop filter sets to the sub-picture of the video data (Taquet, Fig. 5, elements 502-505, and Fig. 6, elements 603-606, disclosing obtaining a particular filter index and associated luma filter; Fig. 16-b, disclosing sets of filter .”
The motivation that was utilized in Claims 1, 12, and 23-24 applies equally as well here.
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Taquet-Lim, to modify the decoding method, apparatus, and non-transitory computer-readable storage medium of Taquet to use the claimed sub-picture header as in Lim. The motivation for doing so would have been to create the advantage of precisely identifying what is permitted in a slice/sub-picture (see Lim, paragraphs [803]-[804], [811], [866], [869], [876], [878]-[879], and [1414]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose adaptive loop filtering. For example, the following references show similar features in the claims, although not relied upon: Hsiao (US 2020/0329239 A1), Figs. 8-11.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482        


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482